[Cite as Disciplinary Counsel v. Asante, 133 Ohio St. 3d 102, 2012-Ohio-3906.]




                         DISCIPLINARY COUNSEL v. ASANTE.
[Cite as Disciplinary Counsel v. Asante, 133 Ohio St. 3d 102, 2012-Ohio-3906.]
Attorneys—Misconduct—Violations of immigration law—Indefinite suspension.
  (No. 2010-1782—Submitted February 8, 2012—Decided September 4, 2012.)
    ON CERTIFIED REPORT by the Board of Commissioners on Grievances and
                    Discipline of the Supreme Court, No. 10-031.
                                 __________________
        Per Curiam.
        {¶ 1} Respondent, Lilian Antwiwaa Asante of Accra, Ghana, Attorney
Registration No. 0079520, was admitted to the practice of law in Ohio in 2005.
Relator, disciplinary counsel, filed a complaint in April 2010, charging Asante
with multiple violations of the Rules of Professional Conduct. On October 15,
2010, the Board of Commissioners on Grievances and Discipline issued a report
pursuant to BCGD Proc.Reg. 11(D) recommending that this court accept the
parties’ consent-to-discipline agreement. The parties had stipulated that Asante
had violated numerous provisions of the Ohio Rules of Professional Conduct and
that a two-year suspension from the practice of law was the appropriate sanction.
        {¶ 2} We rejected the board’s recommendation and remanded the matter
to the board “for further proceedings, including consideration of a harsher
sanction.” Disciplinary Counsel v. Asante, 127 Ohio St. 3d 1495, 2011-Ohio-18,
939 N.E.2d 864.        On remand, the parties submitted stipulations of fact and
misconduct, and an appointed panel conducted a hearing.                  Asante appeared
remotely from Ghana by telephone. The panel adopted the parties’ stipulations,
and after considering Asante’s testimony and the parties’ posthearing briefs, the
                            SUPREME COURT OF OHIO




panel recommended that Asante be indefinitely suspended from the practice of
law. The board adopted the panel’s report.
        {¶ 3} We adopt the board’s findings of fact and conclusions of law, and
we adopt the board’s recommendation that Asante be indefinitely suspended from
the practice of law.
                                  Misconduct
        {¶ 4} Asante entered the United States from Ghana on August 2, 2002,
to attend the Ohio State University Moritz College of Law. Asante was married
to Kwadwo Asante, who entered the United States from Ghana on August 26,
2002, to attend Case Western Reserve University. Their marriage was dissolved
in Ghana on May 5, 2004.
        {¶ 5} Asante was admitted to the practice of law on November 7, 2005,
and began practicing immigration law in Columbus, Ohio. On February 25, 2006,
Asante married Randy Weight, who was a United States citizen residing in
Florida. Asante and Weight submitted an application for Asante to become a
permanent legal resident of the United States on September 18, 2006, filed
additional forms in January 2009, and attended an immigration interview in
Florida on June 18, 2009. During her marriage to Weight, Asante resided in Ohio
with Kwadwo Asante. Asante’s child with Kwadwo Asante was born in October
2008.
        {¶ 6} On August 4, 2009, Asante was indicted in the United States
District Court, Southern District of Ohio, for entering into a fraudulent marriage
for purposes of evading United States immigration law, in violation of 8 U.S.C.
1325(c) and 18 U.S.C. 2. Asante pleaded guilty to a violation of 8 U.S.C.
1325(c). Asante was sentenced to two years of probation, and she stipulated to an
order of removal. Asante departed from the United States on January 28, 2010,
and returned to Ghana. We suspended Asante’s license to practice law, pursuant




                                        2
                                January Term, 2012




to Gov.Bar R. V(5)(A)(4), due to her felony conviction. In re Asante, 124 Ohio
St.3d 1496, 2010-Ohio-765, 922 N.E.2d 230.
         {¶ 7} The board agreed with the parties’ stipulations that Asante’s
conduct prior to February 1, 2007, involved violations of DR 1-102(A)(3)
(prohibiting a lawyer from engaging in illegal conduct involving moral turpitude),
1-102(A)(4) (prohibiting a lawyer from engaging in conduct involving dishonesty,
fraud, deceit, or misrepresentation), 1-102(A)(5) (prohibiting a lawyer from
engaging in conduct that is prejudicial to the administration of justice), and 1-
102(A)(6) (prohibiting a lawyer from engaging in conduct that adversely reflects
on the lawyer’s fitness to practice law). Further, the board agreed with the
parties’ stipulations that Asante’s conduct after February 1, 2007, involved
violations of Prof.Cond.R. 8.4(b) (prohibiting a lawyer from committing an illegal
act that reflects adversely on the lawyer’s honesty or trustworthiness), 8.4(c)
(prohibiting conduct involving dishonesty, fraud, deceit, or misrepresentation),
8.4(d) (prohibiting conduct that is prejudicial to the administration of justice), and
8.4 (h) (prohibiting conduct that adversely reflects on the lawyer's fitness to
practice law).
                                      Sanction
         {¶ 8} When imposing sanctions for attorney misconduct, we weigh
evidence of the aggravating and mitigating factors listed in BCGD Proc.Reg.
10(B). Disciplinary Counsel v. Broeren, 115 Ohio St. 3d 473, 2007-Ohio-5251,
875 N.E.2d 935, ¶ 21. In making a final determination, we consider a number of
factors, including the ethical duties that the lawyer violated and the sanctions
imposed in similar cases. Stark Cty. Bar Assn. v. Buttacavoli, 96 Ohio St. 3d 424,
2002-Ohio-4743, 775 N.E.2d 818, ¶ 16. Because each disciplinary case is unique,
we are not limited to the factors specified in the rule but may take all relevant
factors into account in determining what sanction to impose. BCGD Proc.Reg.
10(B).



                                          3
                            SUPREME COURT OF OHIO




       {¶ 9} In terms of mitigating factors, the board found that Asante had no
prior record of professional misconduct, that she provided full and free disclosure
during disciplinary counsel’s investigation, that she was cooperative during the
disciplinary proceedings, and that she had suffered the imposition of other
penalties and sanctions. BCGD Proc.Reg. 10(B)(2)(a), (d), and (f). In terms of
aggravating factors, the board found that Asante had acted with a dishonest or
selfish motive. BCGD Proc.Reg. 10(B)(1)(b). Asante requested a sanction of two
years of suspension from the practice of law, with credit for the period of her
interim felony suspension.     Disciplinary counsel requested that Asante be
indefinitely suspended with no credit for the interim suspension. The board
agreed with disciplinary counsel’s request for indefinite suspension, and neither
party has filed objections to the board’s recommendation.
       {¶ 10} This court has commonly imposed indefinite suspensions for
similar violations of the Rules of Professional Conduct involving criminal
conduct. E.g. Columbus Bar Assn. v. Hunter, 130 Ohio St. 3d 355, 2011-Ohio-
5788, 958 N.E.2d 567, ¶ 1-2, 21 (indefinitely suspending an attorney following
his felony conviction for failing to report a cash payment in excess of $10,000 in
his law practice to the Financial Crimes Enforcement Network as required by
federal law and additional misconduct of neglecting client matters and
mishandling client funds); Disciplinary Counsel v. Smith, 128 Ohio St. 3d 390,
2011-Ohio-957, 944 N.E.2d 1166, ¶ 5, 16 (indefinitely suspending an attorney
convicted of conspiracy to defraud the IRS, making false tax returns, and
corruptly endeavoring to obstruct and impede an IRS investigation); Cincinnati
Bar Assn. v. Kellogg, 126 Ohio St. 3d 360, 2010-Ohio-3285, 933 N.E.2d 1085,
¶ 2, 26 (indefinitely suspending an attorney convicted of money laundering,
conspiracy to commit money laundering, and conspiracy to obstruct proceedings
before both the United States Federal Trade Commission and the Food and Drug
Administration); Disciplinary Counsel v. Gittinger, 125 Ohio St. 3d 467, 2010-




                                        4
                               January Term, 2012




Ohio-1830, 929 N.E.2d 410, ¶ 33, 35, 49 (indefinitely suspending an attorney
convicted of money laundering and conspiracy to commit bank fraud);
Disciplinary Counsel v. Bennett, 124 Ohio St. 3d 314, 2010-Ohio-313, 921 N.E.2d
1064, ¶ 2, 28 (indefinitely suspending an attorney convicted of illegally
structuring currency transactions to evade taxation); and Dayton Bar Assn. v.
Brunner, 91 Ohio St. 3d 398, 746 N.E.2d 596 (2001) (indefinitely suspending an
attorney convicted of bank fraud and conspiracy to commit tax fraud, arising from
a real estate transaction).
        {¶ 11} Here, within months of being admitted to the practice of law in
Ohio, Asante began to engage in a years-long series of fraudulent acts against the
United States government for personal gain. Moreover, Asante attempted to
defraud the United States Citizenship and Immigration Services while she herself
was running an immigration-law practice. If a lawyer assisting people with the
immigration process becomes enmeshed in immigration fraud herself, “ ‘it is a
stain upon the profession and a detriment to the public’s view of lawyers.’ ”
Hunter at ¶ 17, quoting the relator’s brief. Having considered the totality of the
circumstances surrounding Asante’s misconduct, the applicable aggravating and
mitigating factors, and the sanctions imposed for similar misconduct, we conclude
that an indefinite suspension is the appropriate sanction for Asante’s violations of
the Rules of Professional Conduct.            We therefore adopt the board’s
recommendation.
        {¶ 12} Accordingly, Asante is indefinitely suspended from the practice of
law in the state of Ohio. Costs are taxed to Asante.
                                                            Judgment accordingly.
        O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                              __________________




                                         5
                             SUPREME COURT OF OHIO




        Jonathan E. Coughlan, Disciplinary Counsel, and Heather L. Coglianese,
for relator.
        Lilian Asante, pro se.
                            ______________________




                                       6